S. Ct. order filed 3/17/03;
case is vacated and remanded
Petition for cert granted by
order filed 3/10/03; opinion
filed 3/15/02 is vacated
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6123



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS SIFFORD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Williams, Senior
District Judge, sitting by designation. (CR-96-134-V, CA-01-157-3)


Submitted:   March 4, 2002                 Decided:   March 15, 2002


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Sifford, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Sifford seeks to appeal the district court’s orders (1)

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

as untimely; and (2) denying his subsequent Fed. R. Civ. P. 59(e)

motion. We have reviewed the record and the district court’s opin-

ions and find no reversible error.   Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Sifford, Nos. CR-96-134-

V; CA-01-157-3 (W.D.N.C. Oct. 16, 2001; Dec. 7, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 4